BROCK, Judge.
Defendant assigns as error that the trial court found as facts that defendant was warned of his constitutional rights before interrogation, and that defendant understood those rights.
The trial court conducted a full preliminary hearing upon the question of the voluntariness of any statements defendant may have made to the investigating officer. Defendant offered no evidence upon the question of voluntariness, and there was no conflict in the State’s evidence. There was plenary evidence to support the trial court’s finding that defendant was given the “miranda warning” before he was interrogated. The fact that defendant did not affirmatively state that he understood those rights does not prohibit a finding that he did in fact understand them. It is a strain on.credulity to consider that a person of defendant’s educational background and advantages could not understand his basic constitutional rights after they were explained to him.
Defendant assigns as error that the trial court denied defendant’s motions for nonsuit on each of the charges. Defendant offered no evidence on the question of his guilt or innocence and, therefore, we have only the State’s evidence to consider upon defendant’s motions. In our opinion the State’s evidence, when considered in the light most favorable to the State, was sufficient to require submission to the jury of the question of defendant’s guilt or innocence on each of the charges.
It would serve no useful purpose to discuss the several assignments of error to the instructions given by the trial court to the jury. The cases were submitted to the jury upon applicable principles of law, and no prejudicial error has been shown.
 Defendant assigns as error that the sentences of six years and four years to run consecutively constitute cruel and unusual punishment which is forbidden by the State and United States Constitutions. The punishment imposed is well within the statutory limits; and it has been held time and again that punishment not exceeding the statutory limit cannot be considered cruel and unusual in the constitutional sense. State v. Powell, 6 N.C. App. 8, 169 S.E. 2d 210.
No error.
Judges Morris and Graham concur.